(Stouri of Appeals
                      iFtfty Bisitxci at ©*xas at lallas
                                       JUDGMENT

LEWIS SERVICES CORPORATION                      Appeal from the 160th Judicial District
D/B/A CAPITAL MORTGAGE                          Court ofDallas County, Texas. (Tr.Ct.No.
SERVICES AND     COMMERCE                       97-07978-H).
SERVICE CORPORATION D/B/A OAK                   Opinion delivered per curiam before
TREE MORTGAGE CORPORATION,                      Justices Morris, Whittington, and Moseley.
Appellants

No. 05-98-01366-CV                V.


MISSOURI-KANSAS-TEXAS
RAILROAD EMPLOYEES HOSPITAL
ASSOCIATION, Appellee


       Based on the Court's opinion of this date, this appeal is DISMISSED with prejudice.
It is ORDERED that each party shall bear its own costs ofthis appeal. All other relief not
expressly granted is DENIED.

Judgment entered December 4, 1998.




                                                M£RK WHITTINGTONl
                                                JUSTICE
 Dismissed and Opinion Filed December 4, 1998




                                             In The

                                   (Gmtrt of Appeals
                       Wxfttj StstHrt 0f Gkxas at Sallas
                                     No. 05-98-01366-CV


            LEWIS SERVICES CORPORATION d/b/a CAPITAL MORTGAGE
                SERVICES and COMMERCE SERVICE CORPORATION
               d/b/a OAK TREE MORTGAGE CORPORATION, Appellants

                                               V.


                 MISSOURI-KANSAS-TEXAS RAILROAD EMPLOYEES
                            HOSPITAL ASSOCIATION, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 97-07978-H


                                OPINION PER CURIAM

                     Before Justices Morris, Whittington, and Moseley

       The Court has before it the parties' November 30, 1998 amended joint motion to
dismiss with prejudice, which recites that the parties have settled their differences. This
appeal is DISMISSED with prejudice. See Tex. R. App. P. 42.1; 43.2(f). It is ORDERED
that each party shall bear its own costs of this appeal. All other relief not expressly granted
is DENIED.




                           PER CURIAM
Do Not Publish
Tex. R. App. P. 47
981366F.U05




                     -2-